DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed February 3, 2022.
REASONS FOR ALLOWANCE
2.	Claims 1, 3-8, 13-18 and 20 are allowable over the references of record for at least the following reasons:
	Claim 1:  wherein both the first connection and the second connection are further configured to allow movement of the respective first and second struts relative to the outer nozzle wall in an axial direction of the exhaust nozzle.  
	Claim 18: wherein the connection is further configured to allow movement of the respective one of the two struts relative to the outer nozzle wall in an axial direction of the exhaust nozzle.  
	The closest prior art is the Moore reference.  The Moore reference fails to disclose all of the features of the amended independent claims.  Moreover, there is no suggestion or teaching in any of the located prior art of wherein both the first connection and the second connection are further configured to allow movement of the respective first and second struts relative to the outer nozzle wall in an axial direction of the exhaust nozzle.  Accordingly, there is allowable subject matter.  
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747